     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 1 of 21



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
DARRY HENDERSON,                   )
                                   )
                    Plaintiff,     )
                                   )               Civil Action
           v.                      )               No. 17-12100-PBS
                                   )
MASSACHUSETTS BAY TRANSPORTATION   )
AUTHORITY,                         )
                                   )
                    Defendant.     )
___________________________________)


                        MEMORANDUM AND ORDER

                            June 17, 2019

Saris, C.J.

                             INTRODUCTION

     Plaintiff Darry Henderson brings this action against the

Massachusetts Bay Transportation Authority (“MBTA”) alleging

violations of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq. Henderson, a black man and long-time MBTA

employee, claims that the MBTA denied him a promotion because of

his race and retaliated against him for complaining about what

he believed to be a supervisor’s race-based comment by denying

him an overtime opportunity.

     After hearing, the Court ALLOWS the MBTA’s motion for

summary judgment (Docket No. 53).



                                   1
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 2 of 21



                         FACTUAL BACKGROUND

     The following facts are undisputed except where otherwise

stated.

I.   The MBTA’s Hiring Process

     The MBTA follows a standard hiring procedure. Human

resources (“HR”) posts a listing for the open position that

includes a number of “minimum entrance requirements” (“MERs”).

HR reviews the applications to determine whom to interview. A

candidate need not satisfy all of the MERs to receive an

interview. For example, HR does not screen for MERs that are not

readily quantifiable or apparent from an application and those

for which the MBTA screens post-interview (e.g., background

check, medical testing). Instead, HR focuses on the easily

determinable MERs, such as educational and work history.

     HR then assembles a selection committee to conduct the

interviews. The committee consists of at least one

representative from HR and one or more members of the department

in which the individual to be hired will work. The committee

asks the candidates a set of uniform questions during the

interviews. Each committee member scores each answer the

candidates give based on guidelines provided by HR. Committee

members generally do not discuss the candidates and their

answers before recording their scores. The MBTA hires the

candidates who receive the top scores, unless they fail a

                                   2
      Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 3 of 21



background check or medical screening. Before making a final

hiring decision, HR provides a summary of the process and the

resumes of the recommended candidates to the diversity

department for approval.

II.   Henderson’s Employment History with the MBTA

      Henderson, a black male, began working at the MBTA in 1991

as a construction laborer. In 1995, he was promoted to laborer

foreperson. In this position, he leads a crew of two to four

laborers to identify and fix maintenance issues. From 2000 to

2005, he served as a temporary supervisor. Duties of a

supervisor include managing maintenance projects, responding to

emergencies, and maintaining records of repair activities.

Supervisors manage teams of around thirty workers across two or

three different trades.

      When he served as a temporary supervisor in the early

2000s, Henderson unsuccessfully applied to be a permanent

supervisor. One of the two supervisors the MBTA hired instead

was Debra Gilcoine, who was promoted to the position of

superintendent after three or four years. Henderson resumed his

job as a laborer foreperson in 2005 because he had not been

permanently promoted. He never again expressed interest in being

a temporary supervisor, nor did the MBTA reoffer him the

position.



                                    3
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 4 of 21



III. Job Posting for New Supervisors

     The MBTA posted an opening for two permanent supervisors of

Building and Station Maintenance in November 2011. The MERs for

the position included a high school diploma or GED, at least

five years of work history in building and equipment

maintenance, supervisory experience, and the ability to use

certain software applications. Although the MBTA received some

applications, it did not conduct interviews because of a

temporary hiring freeze.

     Before reopening the job posting the next summer, Steve

Emde, then a staffing manager in HR, met with current employees

in Charlestown to recruit internal applicants. Gilcoine and

Henderson were present. At the end of the meeting, Gilcoine told

Henderson she would be on the selection committee for the

supervisor position. Henderson was concerned because Gilcoine

was friends with a painter foreperson named Bernadette Higgins

who was applying for the position. Higgins began working at the

MBTA in March 1992 as a painter and was promoted to painter

foreperson in 2000. Since 2011, she had worked as a temporary

supervisor. She and Gilcoine became friends when she started as

a painter: Gilcoine was her foreperson, and they were in the

union together. Gilcoine did not encourage her to apply for the

supervisor position and did not talk to her about her

application.

                                   4
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 5 of 21



     Henderson met with Emde to express his concern that

Gilcoine’s participation in the hiring process was unfair. Emde

notified his supervisor about Henderson’s concern, and they

decided to remove Gilcoine from the selection committee. Emde

did not tell anyone else involved in the hiring process about

this issue.

     HR reposted the job listing for the supervisor position on

September 5, 2012. Henderson and Higgins both submitted

applications. In her application, Higgins listed Gilcoine as a

reference. William Melchionda, an external candidate with two

decades of construction and building maintenance experience,

also applied. He left the computer skills section of his

application blank. His application listed Bill Perez, the head

of the MBTA’s HR department, and Perez’s brother as references.

Melchionda and Perez had worked together previously, and

Melchionda was friends with Perez’s brother. Perez never spoke

to anyone involved in the hiring process about Melchionda, and

the selection committee did not discuss the fact that Perez was

listed as a reference. In total, the MBTA received 119

applications for the supervisor position.

     HR reviewed the applications to determine whom to select

for interviews. HR screened for only four MERs: 1) a high school

diploma or GED, 2) five years of relevant work experience,

3) supervisory experience, and 4) (for internal candidates) a

                                   5
      Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 6 of 21



satisfactory work record for the preceding two years. For

reasons that are unclear in the record, HR did not screen for

the ability to use the computer applications that had been

listed as one of the MERs in the job posting. HR invited twenty-

three candidates to interview, twenty of whom accepted.

      On October 12, while HR was reviewing applications for the

supervisor position, another laborer foreperson was assigned to

“podium duty” instead of Henderson. Podium duty involves setting

up the podium and speakers for speeches by government officials

and MBTA executives. A crew assigned to podium duty often

receives overtime, although sometimes the work is conducted

during the regular workday. The union steward generally

determines who receives overtime opportunities such as podium

duty, but Gilcoine had some say as superintendent. Henderson had

worked podium duty for five years before this reassignment,

which was the first available podium duty in months. Henderson

has not worked podium duty since this period but has had other

overtime opportunities.

IV.   Interview Process

      The selection committee consisted of three white men: Emde

from HR; John Martin, a supervisor in the electrical power

department; and Andrew Baker, a director in the engineering and

maintenance department. They interviewed the twenty candidates

over six days between November 28 and December 18. Both Higgins

                                    6
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 7 of 21



and Henderson interviewed on November 28. Melchionda interviewed

for the position on December 4. During his interview, Melchionda

explained that he used a computer daily, including at home, but

mostly to print documents and keep maintenance logs updated. He

reported his use of computers as “minimal.” For each candidate,

the committee members recorded responses to the standard

questions, gave each response a score, and then tallied up the

total points.

     When HR reviewed the scores, they realized Baker gave all

the candidates very low scores, save one. After discovering that

Baker’s second-in-command had put in a good word for that

candidate, HR removed his scores from the calculations. The

removal of Baker’s scores did not affect Henderson’s ranking.

     Higgins, who is white, received the highest scores of all

the candidates, with a 94 from Martin and a 93 from Emde. The

committee scored her highly because she had experience

supervising larger groups and served recently as a temporary

supervisor. Melchionda, who is also white, received the second

highest scores, with a 92 from both Martin and Emde. The

committee scored him highly because he had supervised sixty

employees, independently managed complex construction projects,

and had experience supervising a unionized workforce. Henderson

received the second-lowest score of the twenty candidates with a

61 and 56.

                                   7
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 8 of 21



     Before deciding whom to hire, HR contacted David Benson,

one of Melchionda’s references, who said, “He’s been gone for a

long time and was my foreman. He moved on to better/greener

pastures. Got to go now.” Dkt. No. 78 at 15.1 Ultimately, because

Higgins and Melchionda received the highest scores in the

interview, the selection committee recommended hiring them in

mid-January 2013. Higgins and Melchionda were notified that they

received the position in mid-February. Henderson was informed he

did not get the job on February 28. He has continued as a

laborer foreman at the MBTA to this day. He is now supervised by

Melchionda. After Melchionda started as a supervisor, Henderson

had to teach him a bit about the MBTA, including how to get

around the system, use MBTA-specific computer systems, navigate

the chain of command, and follow MBTA safety procedures.

V.   Computer Incident with Gilcoine

     Separately from the hiring process, Henderson claims that

Gilcoine yelled at him for filling out paperwork on a computer

in the MBTA office in Charlestown on January 31, 2013. Although

other employees regularly used the office, Gilcoine said to him,

“Get out of the office, Darry. I don’t want you in there.” Dkt.




1    Henderson includes this quotation in his brief, but neither
party submits the portion of Emde’s deposition where he
discusses the phone call with Benson. Because this conversation
does not change the analysis under Title VII, the Court assumes
that it took place.
                                   8
      Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 9 of 21



No. 56-1 at 120:24-121:15. Gilcoine denies this encounter

occurred. Gilcoine Dep. 50:4-7. Henderson claims that he

discussed Gilcoine’s outburst a week later with Satyen Patel, a

deputy director in the department. Henderson mentioned that he

thought Gilcoine yelled at him because of his race, and Patel

said he would speak with her. Patel testified that he never

spoke with Henderson about this incident.

VI.   Procedural History

      After filing an unsuccessful complaint with the MCAD,

Henderson brought suit against the MBTA on October 26, 2017. He

alleges racial discrimination in violation of Title VII,

retaliation in violation of Title VII, and negligent infliction

of emotional distress. On February 8, 2019, the MBTA moved for

summary judgment on all three claims. Henderson concedes the

MBTA is entitled to summary judgment on the negligent infliction

claim but opposes summary judgment on the two Title VII claims.

                               DISCUSSION

I.    Standard of Review

      Summary judgment is appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute exists where the evidence “is such that a reasonable

jury could resolve the point in the favor of the non-moving

party.” Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87

                                    9
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 10 of 21



(1st Cir. 2018) (quoting Cherkaoui v. City of Quincy, 877 F.3d

14, 23-24 (1st Cir. 2017)). A material fact is one with the

“potential of changing a case’s outcome.” Doe v. Trs. of Bos.

Coll., 892 F.3d 67, 79 (1st Cir. 2018). “The court must view the

facts in the light most favorable to the non-moving party and

draw all reasonable inferences in [his] favor.” Carlson v. Univ.

of New Eng., 899 F.3d 36, 43 (1st Cir. 2018).

     The burden on a summary judgment motion first falls on the

movant to identify “the portions of the pleadings, depositions,

answers to interrogatories, admissions, and affidavits, if any,

that demonstrate the absence of any genuine issue of material

fact.” Irobe v. U.S. Dep’t of Agric., 890 F.3d 371, 377 (1st

Cir. 2018) (quoting Borges ex rel. S.M.B.W. v. Serrano-Isern,

605 F.3d 1, 5 (1st Cir. 2010)). If the movant meets this “modest

threshold,” the burden shifts to non-movant to “point to

materials of evidentiary quality” to demonstrate that the trier

of fact could reasonably resolve the issue in its favor. Id. The

court must deny summary judgment if the non-movant “adduces

competent evidence demonstrating the existence of a genuine

dispute about a material fact.” Theriault v. Genesis HealthCare

LLC, 890 F.3d 342, 348 (1st Cir. 2018).




                                   10
      Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 11 of 21



II.   Discrimination (Count I)

      A.   Legal Standard

      Under Title VII, an employer may not “refuse to hire . . .

any individual . . . because of such individual’s race.” 42

U.S.C. § 2000e-2(a)(1). Where, as here, the plaintiff relies on

circumstantial evidence to support a claim of discriminatory

hiring, courts apply the McDonnell Douglas burden-shifting

framework. Cruz v. Mattis, 861 F.3d 22, 25 (1st Cir. 2017).

Under this framework, the plaintiff must first establish a prima

facie case of discrimination, i.e., that “(1) he is a member of

a protected class; (2) he was qualified for the position to

which he applied; (3) he applied to that position and was not

hired; and (4) the position to which he applied was filled by a

person possessing similar or inferior qualifications.” Id.

Establishing a prima facie case “raise[s] an inference of

intentional discrimination,” which shifts “the burden to the

employer to articulate a legitimate, nondiscriminatory reason

for the challenged employment decision.” Mancini v. City of

Providence, 909 F.3d 32, 39 (1st Cir. 2018) (quoting Rathbun v.

Autozone, Inc., 361 F.3d 62, 71 (1st Cir. 2004)).

      “If the employer articulates such a reason, then the burden

of production reverts to the plaintiff, who must offer evidence

tending to prove that the reason offered by the employer is a

pretext for discrimination.” Cruz, 861 F.3d at 25. An employee

                                    11
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 12 of 21



can demonstrate pretext “by exposing ‘weaknesses,

implausibilities, inconsistencies, incoherencies, or

contradictions’ in the employer’s proffered reason.” Miceli v.

JetBlue Airways Corp., 914 F.3d 73, 82 (1st Cir. 2019) (quoting

Santiago-Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46,

56 (1st Cir. 2000)). To satisfy his burden on the final step of

the McDonnell Douglas framework, the plaintiff must produce

evidence that the employer’s “explanation is pretextual and that

discriminatory animus prompted” the hiring decision. Garmon v.

Nat’l R.R. Passenger Corp., 844 F.3d 307, 313 (1st Cir. 2016).

     B.   Analysis

     Henderson alleges that the MBTA did not promote him to the

supervisor position because of his race. There is no question he

satisfies the first and third elements of the prima facie case:

he is a member of a protected class because of his race, he

applied for and did not receive the supervisor position, and two

white applicants received the job instead.

     The MBTA argues that Henderson was not qualified for the

position and did not have similar qualifications to Higgins and

Melchionda because he earned much lower scores than they did in

identical interviews. The First Circuit has sometimes found that

an applicant with lower scores in an interview than the hired

candidate failed to make out a prima facie case where the

interview demonstrated an objective lack of competence in key

                                   12
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 13 of 21



job duties. See Goncalves v. Plymouth Cty. Sheriff’s Dep’t, 659

F.3d 101, 106-07 (1st Cir. 2011) (holding that the plaintiff

failed to establish a prima facie case where she received the

lowest interview and written exam scores and lacked critical

technical skills and work experience); Martinez-Burgos v.

Guayama Corp., 656 F.3d 7, 12-13 (1st Cir. 2011) (same for a

claim of pregnancy discrimination where the employer interviewed

candidates using a questionnaire to determine the top five

scorers under competence standards, the plaintiff did not rank

in the top five and demonstrated a lack of knowledge of good

manufacturing practices and safety rules, and the hired

individuals had better scores). Still, the burden of

establishing a prima facie case is “not onerous,” Caraballo-

Caraballo v. Corr. Admin., 892 F.3d 53, 57 (1st Cir. 2018), and

HR deemed Henderson sufficiently qualified to receive an

interview based on the objective MERs for which it screened.

     Some of the questions the selection committee asked at the

interview involved objective criteria. For example, the

committee asked all the candidates, “Please tell us about your

experience managing large maintenance and/or construction

projects. Please tell us what your responsibilities were during

these projects.” Dkt. No. 56-15 at 17. Here, Melchionda got an 8

(out of 10) and Henderson got a 4, which made sense because

Henderson provided fewer specifics. For another question dealing

                                   13
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 14 of 21



with computer experience, though, the committee’s notes reflect

that Henderson had more computer experience than Melchionda (who

described his computer skills as “minimal”), yet Henderson

received three points lower. And unlike in Goncalves and

Martinez-Burgos, many questions involved open-ended inquiries

requiring the committee to subjectively evaluate the candidates’

answers. For example, the first question asked, “Why did you

apply for this position? What challenges do you think this

position would offer you?” Dkt. No. 56-15 at 16. A review of the

answers to this question does not reveal an objective basis for

scoring Melchionda an 8 and Henderson a 5.

     After examining Melchionda’s, Higgins’s, and Henderson’s

answers, the Court cannot say that Henderson’s score was based

on objective criteria that would demonstrate he was not

qualified for the job or similarly qualified to the successful

candidates. Much of the scoring appeared to involve a subjective

evaluation, not an objective rating of technical skills or

industry knowledge. Henderson’s low score in the interview

therefore does not defeat his prima facie case.

     At the second step of the McDonnell Douglas framework, the

MBTA contends it did not hire Henderson because of his poor

interview performance. This nondiscriminatory justification

satisfies the MBTA’s burden of production. The burden therefore



                                   14
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 15 of 21



reverts back to Henderson at the final step to offer evidence of

pretext.

     Henderson focuses much of his argument for pretext on the

decision to interview Melchionda. Because Melchionda did not

list any computer skills on his application, the MBTA could not

have determined that he met the MERs for the position, one of

which required the “ability to use Word, Excel, Database,

Peoplesoft or Main Frame applications.” Dkt. No. 56-15 at 14. In

Henderson’s view, by nevertheless selecting him for an

interview, and then hiring him, the MBTA bent its hiring policy

for a white man, raising an inference of discrimination.

     According to Edme’s testimony, however, HR only screened

out candidates before the interview phase based on the

educational and work history MERs. While the “ability” to use

the computer applications was a requirement for ultimately being

hired, the MBTA contends a candidate did not have to show this

“ability” through his application or resume to receive an

interview.

     It is hard to understand why someone who left an answer

blank on a minimum required job skill was given an interview,

but the MBTA’s decision to interview Melchionda does not,

without more, raise a reasonable inference of racial

discrimination as opposed to, say, cronyism. See Ahmed v.

Johnson, 752 F.3d 490, 498 (1st Cir. 2014) (explaining that

                                   15
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 16 of 21



undermining the employer’s proffered justification is

insufficient by itself to survive summary judgment where it

shows only that the employer “resort[ed] to a pretext to conceal

an arguably inappropriate, albeit not unlawful, motivation, such

as to curry favor with a friend or family member”). Indeed,

Melchionda may have received an interview despite lacking the

required computer skills because he was otherwise qualified and

listed Bill Perez, the head of HR at the MBTA, and Perez’s

brother as references (though there is no evidence the selection

committee expressly considered the references). See Barry v.

Moran, 661 F.3d 696, 708 (1st Cir. 2011) (“[A]n employment

decision motivated by cronyism, not discrimination, would be

lawful, though perhaps unsavory.” (quotation omitted)).

     Henderson also points to the MBTA’s hiring of Melchionda

despite a lukewarm reference from David Benson. Benson’s

reference, while not glowing, was not negative, and the MBTA

could have reasonably hired Melchionda based on his high

interview scores despite this lackluster job reference.

     Henderson has not shown that he was plainly more qualified

than Higgins or Melchionda. See Rathbun, 361 F.3d at 74 (“[I]n

the absence of strong objective evidence (e.g., test scores),

proof of competing qualifications will seldom, in and of itself,

be sufficient to create a triable issue of pretext.”). While

Melchionda had worse computer skills, the undisputed evidence is

                                   16
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 17 of 21



that he had more experience supervising larger teams than

Henderson and interviewed better. An employer may properly rely

on interview performance in making promotion decisions. See

Velazquez-Ortiz v. Vilsack, 657 F.3d 64, 75-76 (1st Cir. 2011).

Even though the scoring of the answers appears subjective in

some areas, there is no evidence from which a reasonable jury

could find racial discrimination. Henderson complains that his

low scores indicate that the committee did not record his full

answers, but he provides no specifics as to what he contends the

committee missed and why the committee should have given him a

higher score.

     Henderson also provides no evidence that the committee ever

discussed or considered his race. Henderson suspects Gilcoine

informed the committee that she preferred a white candidate, but

Gilcoine never spoke to the committee members about the

supervisor position and was not involved in the hiring process.

Henderson criticizes the all-white composition of the committee,

but this alone cannot create an inference of racial

discrimination. See Rivas Rosado v. Radio Shack, Inc., 312 F.3d

532, 534 (1st Cir. 2002). Henderson’s “subjective belief of

discrimination is not sufficient to withstand summary judgment.”

Tyree v. Foxx, 835 F.3d 35, 42 (1st Cir. 2016).

     Finally, Henderson relies on troubling evidence about the

MBTA’s history of racial discrimination. He submits evidence

                                   17
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 18 of 21



that white employees were promoted significantly more frequently

than black employees from 1999 to 2008 and that no black

employees were promoted for certain positions in many years. He

also points to a letter from the Federal Transit Administration

which stated that the Massachusetts Department of

Transportation/MBTA received 750 Equal Employment Opportunity

(“EEO”) complaints based on race and gender discrimination in a

three-year period before 2013.

     “[S]tatistical evidence of a company’s general hiring

patterns” may be relevant “if it tends to prove the

discriminatory intent of the decision makers involved.” Ray v.

Ropes & Gray LLP, 799 F.3d 99, 116 (1st Cir. 2015) (quotations

omitted). Such evidence by itself, however, “rarely suffices to

rebut an employer’s legitimate, nondiscriminatory rationale for

its decision.” Id. (quoting LeBlanc v. Great Am. Ins. Co., 6

F.3d 836, 848 (1st Cir. 1993)). While the evidence Henderson

submits is troubling, the statistics about promotions end four

years before the hiring decision at issue in this case, and the

nature and resolution of the EEO complaints are unclear. Given

the lack of information about promotions in Henderson’s

department, his statistical evidence does not show that Emde or

Martin acted with discriminatory intent.

     Accordingly, the MBTA is entitled to summary judgment on

Count I.

                                   18
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 19 of 21



III. Retaliation (Count II)

     A.   Legal Standard

     An employer may not retaliate against an employee for

reporting a violation of Title VII. Carlson, 899 F.3d at 43

(citing 42 U.S.C. § 2000e-3(a)). As with a claim of

discrimination, courts apply the McDonnell Douglas burden-

shifting scheme when the plaintiff relies on circumstantial

evidence of retaliation. Id. To establish a prima facie case,

the plaintiff must show that “(1) he engaged in protected

conduct under Title VII; (2) he experienced an adverse

employment action; and (3) a causal connection exists between

the protected conduct and the adverse employment action.”

Sánchez-Rodríguez v. AT&T Mobility P.R., Inc., 673 F.3d 1, 13

(1st Cir. 2012). If the plaintiff establishes a prima facie case

of retaliation, “the burden shifts to the defendant to

articulate a legitimate, non-retaliatory explanation for its

actions.” Planadeball v. Wyndham Vacation Resorts, Inc., 793

F.3d 169, 175 (1st Cir. 2015). Assuming the employer provides

such an explanation, “the burden shifts back to the plaintiff to

show that the defendant’s explanation is a pretext for unlawful

retaliation.” Id.

     B.   Analysis

     Henderson claims Gilcoine retaliated against him by denying

him podium duty for his complaint to Patel that she yelled at

                                   19
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 20 of 21



him for using a computer in the Charlestown office, which he

believes was based on his race. The parties dispute whether

Henderson’s conversation with Patel happened. Even if it did,

Henderson testified that it occurred in February 2013, five

months after Gilcoine denied him podium duty in October 2012.

“Causation moves forward, not backwards, and no protected

conduct after an adverse employment action can serve as the

predicate for a retaliation claim.” Pearson v. MBTA, 723 F.3d

36, 42 (1st Cir. 2013); see also See Bonilla-Ramirez v. MVM,

Inc., 904 F.3d 88, 96 (1st Cir. 2018) (rejecting a retaliation

claim because the adverse employment action occurred before the

filing of the EEOC complaint).

     Henderson seeks to avoid this temporal problem by arguing

that he continued to be denied podium duty after his complaint

to Patel. This theory also fails to satisfy the causation

element of the prima facie case. There is no evidence Gilcoine

or the union stewards responsible for assigning podium duty knew

about Henderson’s complaint. See Planadeball, 793 F.3d at 177

(holding that the plaintiff failed to make a prima facie showing

of causation because she presented no evidence that the

individual who alleged took the adverse action against her knew

about her complaints). Nor can Henderson rely on temporal

proximity to show causation because he provides no specifics on



                                   20
     Case 1:17-cv-12100-PBS Document 101 Filed 06/17/19 Page 21 of 21



when he was denied podium duty after October 2012. The MBTA is

therefore entitled to summary judgment on Count II.

                                  ORDER

     Accordingly, the MBTA’s motion for summary judgment (Docket

No. 53) is ALLOWED.

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                   21
